Case: 4:16-cr-00258-HEA Doc. #: 145 Filed: 10/05/18 Page: 1 of 2 PageID #: 1140
                       UNITED STATES COURT OF APPEALS
                           FOR THE EIGHTH CIRCUIT

                                           No: 18-3150

                                     United States of America

                                                      Appellee

                                                 v.

                                         Alden Dickerman

                                                      Appellant


______________________________________________________________________________

       Appeal from U.S. District Court for the Eastern District of Missouri - St. Louis
                                  (4:16-cr-00258-HEA-1)
______________________________________________________________________________

                           ORDER REGARDING FILING IN
                      CHILD VICTIM AND CHILD WITNESS CASES

        This criminal appeal involves a child victim or witness and is governed by the procedures
set out in 18 U.S.C. Section 3509 regarding confidentiality of information and the protection of
the child victim's or witness's rights. In particular, 18 U.S.C. Section 3509(d)(2) provides as
follows:

       Filing under seal - All papers to be filed in court that disclose the name of
       or other information concerning a child shall be filed under seal without the
       necessity of obtaining a court order. The person who makes the filing shall
       submit to the clerk of the court -
               (A) the complete paper to be kept under seal;
               and
               (B) the paper with the portions of it that disclose the name of or any
               information concerning a child redacted, to be placed in the public
               record

       In order to assure compliance with the statute, the clerk's office will implement the
following procedures. Any questions regarding the application of the provisions of this order
should be resolved with the clerk of court prior to the filing or submission of a document.
Counsel should note that while the clerk's office will review pleadings submitted in the case for
compliance with the statute, the responsibility for redacting documents is, by statute, counsel's.

        1. TRANSCRIPTS AND OTHER RECORD MATERIALS. Counsel should carefully
redact the transcript prior to its filing in the district court. Upon filing with this court, the
transcript and exhibits in the case will be placed under seal pending further order of the court. If
counsel prepare and file an appendix in the appeal which contains documents disclosing the
name of or other information concerning a child, they must prepare one redacted copy of the
appendix for public use and three complete, unredacted copies for filing under seal. The cover of

   Appellate Case: 18-3150         Page: 1      Date Filed: 10/05/2018 Entry ID: 4712715
Case: 4:16-cr-00258-HEA Doc. #: 145 Filed: 10/05/18 Page: 2 of 2 PageID #: 1141
the redacted copy must be clearly marked "REDACTED COPY," and the covers of the three
complete copies must be clearly marked "UNREDACTED SEALED COPY." At the time the
appendix is filed, counsel must provide opposing counsel with an unredacted copy of the
appendix.

         2. PLEADINGS. Any pleading filed with the court through the CM/ECF system which
discloses the child's name or other information concerning the child must be redacted. Upon
filing the electronic copy of the redacted document, counsel shall submit one unredacted,
complete paper copy to the clerk by mail, commercial carrier or hand delivery.

         3. BRIEFS AND ADDENDA. If the party's brief discloses the child's name or other
information concerning the child, the brief submitted through the CM/ECF system for review
and filing must be redacted. The docket text prepared by counsel at the time of submission must
state the brief submitted for review and filing is a REDACTED COPY. The court will review the
submitted brief, and if the brief complies with the rules it will be filed and placed on the docket
as a public record. The same procedure applies for addenda submitted with the brief. When the
brief is filed, counsel will receive notice of the filing and directions to transmit the required
paper copies of the brief. In compliance with the provisions of the statute, the ten paper copies of
the brief must be complete, unredacted copies. The covers of the paper briefs submitted to the
clerk for filing must be clearly marked "UNREDACTED SEALED COPIES." At the time the
paper briefs are filed, counsel must provide opposing counsel with an unredacted copy of the
appendix.

        4. METHOD OF REDACTING. In the redacted copies of the materials filed with the
court, counsel must identify the child by initials and must refrain from providing information
which would allow the identity of the child to be discovered (e.g., a child should be identified as
a "L.M., a female relative," rather than "L.M., the defendant's 14-year-old daughter").

        5. PAPERS WHICH DO NOT REQUIRE REDACTION. Papers, including briefs, filed
in child victim and child witness cases which do not require redaction because they do not
disclose the child's name or other information concerning the child should be submitted through
the normal CM/ECF filing and submission procedures as set out in this court's rules.

         6. DUTIES UNDER THE STATUTE. Counsel must comply with the provisions of 18
U.S.C. Sec. 3509. The clerk will maintain the confidentiality of all documents subject to the
statute.

                                                      October 05, 2018




Order Entered under Rule 27A(a):
Clerk, U.S. Court of Appeals, Eighth Circuit.
____________________________________
            /s/ Michael E. Gans




   Appellate Case: 18-3150         Page: 2      Date Filed: 10/05/2018 Entry ID: 4712715
